Name: Council Decision (EU) 2019/1316 of 15 July 2019 on the signing, on behalf of the European Union, of the Agreement between the United States of America and the European Union on the Allocation to the United States of a Share in the Tariff Rate Quota for High Quality Beef referred to in the Revised Memorandum of Understanding Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (2014)
 Type: Decision
 Subject Matter: health;  consumption;  trade;  tariff policy;  animal product;  European construction;  international affairs;  America
 Date Published: 2019-08-05

 5.8.2019 EN Official Journal of the European Union L 205/10 COUNCIL DECISION (EU) 2019/1316 of 15 July 2019 on the signing, on behalf of the European Union, of the Agreement between the United States of America and the European Union on the Allocation to the United States of a Share in the Tariff Rate Quota for High Quality Beef referred to in the Revised Memorandum of Understanding Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (2014) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Council Regulation (EC) No 617/2009 (1), the Union opened an annual tariff quota for high-quality beef (the TRQ). (2) On 19 October 2018 the Council authorised the Commission to open negotiations on behalf of the Union with the United States of America concerning the operation of the TRQ, including on the country allocation of the TRQ, with a view to a definitive resolution of the World Trade Organization (WTO) dispute in case DS26 (EC  Measures concerning meat and meat products (Hormones)). The negotiations were successfully concluded with the United States on 27 February 2019. (3) On 19 October 2018 the Council authorised the Commission to seek the agreement of the other substantial supplying countries under the TRQ as regards the country allocation of the TRQ, in line with the applicable WTO rules, to the extent necessary and without creating any basis for any form of compensation. The other substantial supplying countries have confirmed in writing that they agree with the country allocation of the TRQ. (4) The Agreement should be signed, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the United States of America and the European Union on the Allocation to the United States of a Share in the Tariff Rate Quota for High Quality Beef referred to in the Revised Memorandum of Understanding Regarding the Importation of Beef from Animals Not Treated with Certain Growth-Promoting Hormones and Increased Duties Applied by the United States to Certain Products of the European Union (2014) is hereby authorised, subject to the conclusion of the said Agreement (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2019. For the Council The President J. LEPPÃ  (1) Council Regulation (EC) No 617/2009 of 13 July 2009 opening an autonomous tariff quota for imports of high-quality beef (OJ L 182, 15.7.2009, p. 1). (2) The text of the Agreement will be published together with the decision on its conclusion.